                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )     No. 1:07-cr-00066-SEB-MJD
                                                 )
ROGER RICHARDSON,                                ) -05
                                                 )
                            Defendant.           )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Now before the Court is an Objection to Report and Recommendation on the

Petition for Warrant or Summons for Offender Under Supervision filed by Defendant

Roger Richardson. For the reasons set forth herein, the Court OVERRULES Defendant’s

objection and ADOPTS the Magistrate Judge’s Report and Recommendation [Dkt. 492]

as discussed below.

                                         Background

       On January 16, 2008, Mr. Richardson was charged by superseding indictment with

one count of conspiracy to possess with intent to distribute and to distribute five or more

kilograms of cocaine and one count of possession with intent to distribute 500 grams or

more of a mixture or substance containing cocaine, all in violation of Title 21, United

States Code, Section 841(a)(1). On April 15, 2008, Mr. Richardson entered a petition to

enter a guilty plea as to the conspiracy charge and the possession charge was

subsequently dismissed by the government. Mr. Richardson appeared for a change of



                                             1
plea and sentencing hearing on June 30, 2008 and was sentenced to 120 months of

incarceration and five years supervised release.

       After Mr. Richardson finished serving his sentence, his term of supervised release

commenced on April 3, 2015. On November 16, 2017, the United States Probation

Office filed a Petition for Warrant or Summons for Offender Under Supervision, on

which the Magistrate Judge held a preliminary hearing on December 22, 2017. At the

hearing, Mr. Richardson moved to hold the petition in abeyance pending resolution of the

underlying allegations of violations and the Court granted the same. The Magistrate

Judge conducted a final revocation hearing on November 13, 2019, at which Mr.

Richardson admitted to violating his conditions of supervision, specifically, that he not

commit another federal, state, or local crime, given that he was arrested on November 14,

2017, and being charged with Dealing in Cocaine (10 or More Grams), felony, and

Possession of Cocaine (28 or More Grams), felony, in Marion County, Indiana. At the

time of Mr. Richardson’s arrest, a search by law enforcement of his residence, vehicle

and person revealed, inter alia, suspected crack cocaine in excess of 234 grams, digital

scales, $3,440.00 in U.S. currency, and a glass Pyrex dish with suspected cocaine residue.

       The Magistrate Judge recommended that Mr. Richardson’s supervised release be

revoked and that he be incarcerated for thirty (30) months to be served consecutively to

the sentence imposed under 1:17-cr-0246-TWP-MJD-1, with no additional supervised

release to follow. On December 4, 2019, Mr. Richardson filed an Objection to the Report

and Recommendation of the Magistrate Judge, which is now ripe for the Court’s

consideration.

                                             2
                                   Standard of Review

       Federal Rule of Criminal Procedure 59(b)(3) provides that the Court will review

recommendations on dispositive motions de novo. Under de novo review, the Court is

free to accept, reject, or modify the recommended disposition. Fed. R. Crim. P. 59(b)(3).

“De novo review requires the district judge to decide the case based on an independent

review of the evidence and arguments without giving any presumptive weight to the

magistrate judge’s conclusion.” Mendez v. Republic Bank, 725 F.3d 651, 661 (7th Cir.

2013). Although no deference is owed to a magistrate judge’s recommendation under the

de novo standard, Blake v. Peak Prof. Health Servs. Inc., 1999 WL 527927, at *2 (7th

Cir. 1999), it is important to remember that this Court is essentially functioning as an

appellate court in this context. Thus, even under de novo review, “arguments not made

before a magistrate judge are normally waived.” United States v. Melgar, 227 F.3d 1038,

1040 (7th Cir. 2000). As the Seventh Circuit Court of Appeals has observed, “there are

good reasons for the rule,” even in the context of de novo review. Id. Failure to fully

develop arguments before the magistrate judge may prejudice a party, and “a willingness

to consider new arguments at the district court level would undercut the rule that the

findings in a magistrate judge’s report and recommendation are taken as established

unless the party files objections to them.” Id.

                                        Discussion

       Mr. Richardson objects to the Magistrate Judge’s consideration of the factors set

forth in 18 U.S.C. § 3553(a), arguing that certain of those factors, namely, his acceptance

of responsibility in this and related cases as well as the nature and circumstances of the

                                             3
offense, were not fully or fairly considered by the Magistrate Judge. Mr. Richardson

maintains that, when properly considered, the § 3553(a) factors would support a finding

either that a sentence to run concurrently with the sentence in 1:17-cr-0246-TWP-MJD-1

or a consecutive sentence below the relevant guideline range is appropriate. The

government has not responded to Mr. Richardson’s objection.

       Upon de novo consideration of the § 3553 factors, we hold that a 30-month

sentence of incarceration to run consecutively to the sentence imposed in 1:17-cr-0246-

TWP-MJD-1, as recommended by the Magistrate Judge, is appropriate. We find it

significant that, after serving a 120-month sentence for the original offense, Mr.

Richardson returned to the same criminal conduct within two years following his release,

all while under supervision. Mr. Richardson argues that because his acceptance of

responsibility in this and related cases was significant, a concurrent or consecutive

sentence below the guideline range is warranted. However, as discussed in detail by the

parties at the revocation hearing, Mr. Richardson’s acceptance of responsibility had

already been appropriately factored into the 120-month sentence he received in 1:17-cr-

0246-TWP-MJD-1. For these reasons, as well as the fact that supervised release

restrictions were not previously effective in deterring Mr. Richardson from reoffending,

we hold that a 30-month sentence of incarceration, which reflects the low end of the

applicable guideline range, is sufficient, but not greater than necessary, to comply with

the purposes set forth in § 3553(a)(2).




                                             4
                                     Conclusion

      For the foregoing reasons, the Court OVERRULES Mr. Richardson’s Objection to

Report and Recommendation and ADOPTS the Magistrate Judge’s Report and

Recommendation [Dkt. 492].



           12/20/2019
Date: ________________________                 _______________________________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana



Distribution to counsel of record via CM/ECF




                                          5
